Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 includes a limitation drawn circuitry which is coupled to three functional limitations reciting two data acquisition steps and a step for determining structural information using SE/BSE data and EBIC data gathered in the acquisition steps.  While it has been held that the term “circuitry” connotates sufficient structure to avoid interpretation in view of 35 USC 112(f), the lack of description of the details of the structure of the “circuitry” claimed raises the issue that the limitation lacks enablement by the disclosure. 
To ascertain if the term is enabled by the disclosure, an analysis using the factors considered in the In re Wands decision is applied below:
A) The breadth of the claims:  The term circuitry includes any and all combinations of possible circuit elements known in the art resulting in an infinite number of possible combinations arrangeable to produce the purported three functions recited in claim 1.  This results in an expansive claim breath when reading interpreting the structure implied by the term “circuitry” as utilized in claim 1.
(B) The nature of the invention and (C) the state of the prior art:  The invention as a whole is drawn to a sample evaluation system which harvests and deciphers detected data to reveal structural information on the state of a sample under test using an electron beam to interrogate a sample.  Data gathered in this way is conventionally processed by a computer using software to transform and compare data to ascertain a sample state.  The currently claimed invention embodies this conventional functionality in electronic circuitry, rather than a special purpose computer dedicated to data processing.  Yamada et al., cited additionally below, utilizes a dedicated data processor to perform analysis and determining the state of a sample.
(D) The level of one of ordinary skill:  One of ordinary skill would, given the described function would likely have sufficient teaching in the disclosure to program a computer to collect the output of the SE/BSE detector and current measuring element coupled to the sample and write a program to compare the quantities.  However, the disclosure indicates in Table 1, ratios of the input beam and detected outputs for only titanium and gold, which would indicate the composition of the sample for these particular elements only.
(E) The level of predictability in the art:  The field of invention generally is relatively predictable, save the disposition of a sample under test.  Where an apparatus in the field is investigating a sample, the object is to uncover defects or structures which deviate from an expected result.  Therefore, determining structural information in particular of the claimed functions imparts a higher level of uncertainty on one attempting to practice the claimed limitation.
(F) The amount of direction provided by the inventor:  The inventor has provided that the data acquisition and determination of sample structure is carried out by circuitry. The inventor has also provided a table and shows the relationship of input beam current to detected beam currents by the two detection means and a relationship between the quantities. 
(G) The existence of working examples:  There is no working example present in the disclosure
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  One of ordinary skill would have to design a circuit which would fit within and cooperate with the disclosed controller.  There is no description in the disclosure of an example or what circuit components and in what arrangement one might begin with to carry out the data acquisition and determination steps.  This presents one of ordinary skill with a near infinite number of possible combinations of electronic circuit elements to carry out the recited function.  Assuming one of ordinary skill could assemble such a circuit, one of ordinary skill would then need to compile a table of materials, similar to table 1, to be able to determine composition of a material in a sample being irradiated by an electron beam, and additionally construct a logic circuit to provide the structural information determination step afforded the claimed circuitry.
The above review of the relevant Wands factors indicates that the disclosure does not enable the circuitry to acquire data regarding the SE/BSE, acquire data regarding the EBIC, and determine structural information of the wafer based on an evaluation of SE/BSE data and the EBIC data.  As a result, claim 1 and it’s dependent claims.
The above analysis of Wands factors is similarly applicable to claim 2 indicated a data synchronization function in addition to the functions of claim 1, claim 3 requiring a comparison and determination based on comparison, claim 4 requiring circuitry to construct SE/BSE and EBIC images and perform a comparison of these images, and claim 9 requiring circuitry to provide SE/BSE data based on SE/BSE intensity.  The circuitry described in these claims are similarly not enabled.  As a result, and .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites that EBIC is substrate current of the wafer.  This is not a further structural feature of the apparatus of claim 1 and claim 1 establishes that EBIC is an induced current from the wafer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yamada et al. USPN 6,946,857.
Regarding claims 1 and 12, ‘857 discloses an electron beam system and method including an electron detector (Fig. 4a, 4b, Col. 5) detecting secondary electrons emitted from a wafer scanned by an electron beam, a current detector (9, Fig. 1) acquiring data regarding an electron beam induced current (Col. 5), and a controller 11 including a processor 10 and memory (Col. 12, Lines 40-52, the structure described is a computer which includes a processor and memory) and circuitry acquiring data from the SE/BSE detector and EBIC detector (Fig. 1, 2, 4A) to determine structural information of the wafer (Col. 5 lines 20-45).
Regarding claims 2 and 13, ‘857 discloses a correspondence means to synchronize or cause detected EBIC data to correspond to SE/BSE data (Col. 5 Lines 20-41).
Regarding claim 3-4 and 14-15, ‘857 compares SE/BSE data with EBIC data and determines structural information (Col. 5 Lines 20-45, ‘857 compares the SE data and EBIC data to ascertain a three dimensional structure of the wafer, in this case it displays a three dimensional image of a circular pillar, frustrum or cone having measured bottom distance, upper distance, and film thickness based on the measurements.)
Regarding claim 5, ‘857 determines structural information including at least an edge or critical dimension of a feature formed on a wafer (Col. 5 Lines 21-45).
Regarding claim 6, ‘857 discloses current detector circuitry (9) coupled to a wafer (Fig. 1) and a controller (Item 10, 11, Fig. 1).
Regarding claim 7, ‘857 discloses that current detector circuitry comprises an ammeter (Col. 12 Lines 40-55).
Regarding claim 9, ‘857 discloses circuitry providing SE/BSE data to the controller (Fig. 4a).
Regarding claim 10, claim 10 fails to further limit claim 1 and is rejected on the same grounds.
Regarding claim 11, ‘857 discloses an electron beam tool including circuitry to scan a wafer with a primary beam including a deflector or a movable sample stage (Col. 12 Lines 40-55 and Col. 23 Lines 8-25).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881